DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-14, 21-23, 25, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti et al. (US Pub. 2003/0031842 A1) in view of Bee et al. (US Pub. 2019/0098946 A1).
The term “apparel, footwear, or sporting equipment” is considered intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). Further, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). In the instant claim(s), the body of the claim sets forth all the limitations for the structure of the claimed article and the term " apparel, footwear, or sporting equipment " merely states the intended use for the article with no additional limitations imposed on the structure.	
Regarding claims 1, 6-7, 9, 21, and 27-29, Marietti discloses an article with a patterned appearance with visually observable contrast between one or more generally transparent thin film coatings deposited over a substrate (abstract) so that the number of coatings is considered to overlap the claimed range of 2 to 10 layers (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05). At least one of the deposited coatings exhibits a reflected color and/or contrast and visible differing transmitted color and/or contrast or a plurality of coatings together exhibit different reflected colors and/or contrasts (structural color) where at least one of the coatings exhibits a reflected or transmitted color which differs from the reflected or transmitted color of the other coating(s) (abstract and [0002]). The at least one coating exhibits a first reflected and/or transmitted color at a first thickness and a second reflected and/or transmitted color at another thickness ([0010]) where the thickness may be varied during the coating deposition step, removing part of the coating, or through using a mask ([0011]). The pattern formed by the different thickness coatings may be any pattern including graphic representations, text, decorative images, or a plurality of images ([0019]). As shown in Figs. 4 and 5, the coating may be thinned in a tapered manner to achieve the different color effect where there are 5 regions, a flat top region on the left which may be considered first region A, a tapered region which may be considered first region B, a middle flat region which has the least amount of thickness, a tapered region which may be considered second region B, and a right flat region which may be considered second region B. All the layers comprise at least one same layer as seen in Figs. 4 and 5 where at least in Fig. 5 the middle region has a thinner layer than the other regions (see annotated Figs. 4 and 5 below).
[AltContent: textbox (first A)][AltContent: textbox (first B)][AltContent: textbox (second A)][AltContent: textbox (middle)][AltContent: textbox (second B)][AltContent: rect]
    PNG
    media_image1.png
    341
    744
    media_image1.png
    Greyscale


[AltContent: textbox (first A[img-media_image2.png])][AltContent: textbox (middle)][AltContent: textbox (first B)][AltContent: textbox (second A)][AltContent: textbox (second B)]
    PNG
    media_image3.png
    190
    624
    media_image3.png
    Greyscale



Marietti does not specifically disclose the two B regions having different cross sections, different length, or different colors. However, Marietti discloses that the pattern formed by the different thickness coatings may be any pattern form including graphic representations, text, decorative images, or a plurality of images ([0019]). Further, Marietti teaches the article is not limited to an article coated with a single layer where the article may have one or more layers each of which may include several portions of differing thickness to provide an article having an unlimited number of color or tints ([0032] and see for example, [0033]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the B regions may have any desired length, cross-section, and thicknesses including different lengths and cross-sections to form a desired pattern that has different colors or different shapes and/or sizes as taught in Marietti so that any desired pattern may be formed ([0019] and [0032]). Further given the different thickness of each region in Marietti, different colors would be expected where Marietti further teaches that there may be many regions with different colors ([0032]-[0033]).
Specifically regarding claim 1 and 21, Marietti does not specifically disclose the length of the middle region. However, Marietti discloses that the pattern formed by the different thickness coatings may be any pattern form including graphic representations, text, decorative images, or a plurality of images ([0019]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the middle region may have any desired length and cross-section and thicknesses including lengths within the claimed range as a matter of aesthetic design choice ([0019] and [0032]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the length of the middle region involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Specifically regarding claims 27-29, Marietti discloses that the coating thicknesses can be designed to achieve any desired color ([0032]) which would include achromatic color (black, white, or gray) and single-hued color ([0033] and [0036] which discloses ways to achieve different colors and specifically discloses silver as a color). 
Marietti does not specifically disclose the optical element being disposed on a textile or at least one of the structural colors being multi-hued with a limited iridescence of 3 to 4 distinct hues. Regarding the difference in composition between adjacent layers, Marietti discloses the interference effect between coating layers that gives the reflected color is achieved by varying the components of the coating composition ([0039]) but Marietti does not specifically disclose using at least two coatings where the adjacent or all the coating have different compositions.
Bee discloses an optical element that imparts structural color on an article where the article is a textile (abstract and [0007]) and where the article forms footwear, apparel, or sporting equipment ([0012] and [0029]-[0031]). The optical layers include multiple layers that are independently selected from inorganic materials which may be a multilayer reflector and/or filter that has a certain reflectivity at a given wavelength of light depending on material selection, thickness, and number of layers as well as the interaction between layers where there are at least two adjacent layers with different refractive indices ([0060]-[0063]). The structural color formed by the optical element can have no iridescence to limited iridescence of 3 to 4 hues depending on the desired final look ([0011], [0017]-[0018], [0035], and [0041]-[0043]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to give each region in Marietti a desired level of iridescence from single hued to limited iridescence of 3 to 4 hues as taught in Bee to have a desired decorative appearance for the article (Bee, [0006] and [0010]). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for the article to which the optical film is applied is a textile which is footwear, apparel, or sporting equipment as taught in Bee as a conventionally known substrate to impart structural color to while maintaining stretch and hand (Bee, [0007]).
Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the coatings in Marietti to have 2 to 10 layers as taught in Bee where the layers have different refractive indices (if layers have different refractive index values, the layers will also vary in composition in some way to have the result of a different refractive index, see Bee [0060]), as a way to produce a desired structural color (Bee, [0060]-[0062]).  
Specifically regarding claims 3 and 5, Marietti does not specifically disclose the thickness of the layers being different in the two outer regions. However, Marietti teaches that different color effects are achieved through thinning layers one or more times to achieve a desired patterned appearance ([0010]-[0011]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the two outer regions in Marietti to have different thicknesses as a matter of design choice to have two regions with different color effects ([0019] and [0032] and see [0033] which teaches specific coating thickness and the different colors achieved). 
Regarding claims 10-12, Marietti discloses the thinned layer will taper into the next region so that the thickness of the first transition edge will be greater than a first or third boundary point (see Fig. 5) Although Marietti does not specifically disclose this for multiple layers, Marietti discloses thinning multiple layers so that it would be obvious to taper each layer to achieve a desired final color (Marietti, [0010]). 
Regarding claims 13 and 14, Marietti in view of Bee teaches the article of claim 1 as discussed above. Marietti does not specifically disclose a layer or a region that thins in a stair-step manner as claimed. However, Marietti discloses that there may be several portions of differing thickness to provide an unlimited number of color or tints in the pattern ([0032]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that one of the regions in Marietti could contain multiple portions which thin as the portions approach the edge or thin in a stair-step manner as a way to achieve different color or tints on the region as taught in Marietti.
Regarding claim 22, Marietti discloses there being at least two coating layers where all regions have the same number of layers ([0010] and see Fig. 5 where each region has the same number of layers).
Regarding claim 23, Marietti discloses the multiple thin film coating layers having organic interlayers ([0044])
Regarding claim 25, the coatings in Marietti do not include dyes or pigments (col. 8, lines 21-59).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 9-14, and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,338,730 discloses decorative surface formed by depositing on a reflective surface a transparent film of a dielectric material and then covering it with a thin semi-reflective film to exhibit multihued brilliance (col. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783